Per Curiam:
We have carefully examined the record and think, under the circumstances as disclosed by it, that the action of the court in appointing the guardian ad litem for the infant Raught and the appointment of trustees other than the petitioners, was a wise exercise of its judicial discretion. The power to appoint trustees where a trust is created by a will and no trustee named therein is vested in the Supreme Court, exclusively, as successor to the Court of Chancery. The decree, however, should be modified. The allowances are directed to be paid by the administrators with the will annexed, who are not parties to this proceeding. The allowances should be directed to be paid by the trustees out of the first moneys of the trust that come into their hands, together with the costs of this appeal to all the parties who have filed briefs. Present — Clarke, P. J., Scott, Smith, Page and Shearn, JJ. Decree modified as stated in opinion. Order to be settled on notice.